Order entered April 11, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01014-CV

   ADA RENEE LAWRENCE, INDIVIDUALLY, AND ADA RENEE
 LAWRENCE, AS NEXT FRIEND OF M.W., A MINOR, C.C., A MINOR,
         J.C., A MINOR AND Z.C., A MINOR, Appellants

                                         V.

STEWART CREEK VILLAS LP, CAPSTONE REAL ESTATE SERVICES,
  INC., RESTOPROS, INC., SONGHAI DEVELOPEMENT COMPANY,
               L.L.C. AND CHERNO NJIE, Appellees

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-04308-2016

                                     ORDER

      Before the Court is appellants’ fourth request to extend the abatement order

in this appeal another sixty days for the trial court to conduct a hearing with the

appointed ad litem representing the minor’s interest in the settlement discussions of

the underlying case.
      We GRANT appellants’ request and ABATE these proceeding for another

sixty days from the date of this order or until a motion for appellants to reinstate or

dismiss the appeal is filed, whichever comes first.




                                              /s/     DAVID J. SCHENCK
                                                      PRESIDING JUSTICE